Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James (see interview summary) in order to correct the dependency of claim 23, so as to facilitate allowing of the case. 

Please amend claim 23 as follows:
In the first line of claim 23, immediately after ‘The fiber optic connector’ please insert 
       as set forth in claim
  
				Reason for Allowance
Claims 1-5 and 16-27 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20060115219 A1. 
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the unitary connector housing is configured to receive the front loadable unitary retainer and ferrule assembly through the proximal end of the unitary connector housing; and an adapter latch with a release tab for securing and releasing the fiber optic connector with an adapter port; the front loadable unitary retainer and ferrule assembly further comprises at least one protrusion at the proximal end portion of the retainer body; and wherein the unitary connector housing comprises an opening formed as part of the unitary connector housing and the protrusion is received and secured in the opening formed as part of the unitary connector housing in combination with the rest of the limitations of the base claim.  
Claim 16 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious at least one protrusion at a proximal end; and wherein the unitary connector housing comprises an opening formed as part of the unitary connector housing and the at least one protrusion is received and secured in [[an]] the opening formed as part of the unitary connector housing such that the ferrule 

Claims 2-5 and 17-27 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883